UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7470


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTHONY MOORE, a/k/a Ant,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Arenda L. Wright Allen,
District Judge. (2:02-cr-00225-AWA-9)


Submitted:   February 29, 2016             Decided:   March 4, 2016


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Moore, Appellant Pro Se.          Darryl James Mitchell,
Assistant United States  Attorney,        Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Moore appeals the district court’s order denying

his post-judgment motions to suspend and disbar and to dismiss

his   indictment.         We   have     reviewed    the    record      and   find    no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.             United States v. Moore, No. 2:02-cr-

00225-AWA-9 (E.D. Va. Jan. 29, 2015).

      Moore also appeals the district court’s order denying his

motion     to     reconsider     its    order     denying      his     post-judgment

motions.        In criminal cases, the defendant must file his notice

of appeal within 14 days after the entry of judgment.                          Fed. R.

App. P. 4(b)(1)(A)(i).             The district court entered its order

denying Moore’s post-judgment motions on January 29, 2015.                          The

14-day appeal period expired on February 12, 2015.                      See Fed. R.

App. P. 26(a).          Moore did not file his motion to reconsider

until, at the earliest, February 24, 2015. *

      “[T]he       Federal     Rules     of     Criminal       Procedure       do   not

specifically       provide       for    motions    for      reconsideration         and

prescribe the time in which they must be filed.”                       Nilson Van &

Storage    Co.     v.   Marsh,    755    F.2d    362,    364    (4th    Cir.    1985).

      *For the purpose of this appeal, we assume that the date
appearing on the motion to reconsider is the earliest date it
could have been properly delivered to prison officials for
mailing to the court.   See Houston v. Lack, 487 U.S. 266, 276
(1988).



                                          2
However, the Supreme Court has held that a motion for rehearing

or   reconsideration          extends   the       time    for     filing     a    notice    of

appeal in a criminal case if the motion is filed before the

order   sought     to    be    reconsidered        becomes        final.         See    United

States v. Ibarra, 502 U.S. 1, 4 n.2 (1991) (per curiam) (holding

that    would-be        appellants      who        file     a     timely         motion    for

reconsideration from a criminal judgment are entitled to a full

time    period    for     noticing      the       appeal       after   the       motion    for

reconsideration         has    been   decided);          United    States        v.    Dieter,

429 U.S. 6, 7-8 (1976) (same); United States v. Christy, 3 F.3d

765, 767 n.1 (4th Cir. 1993) (same).                           Because Moore did not

timely file the motion to reconsider, the district court should

have denied the motion as untimely.                        We therefore affirm the

denial of the motion to reconsider on the ground that the motion

was untimely.

       We dispense with oral argument because the facts and legal

contentions      are    adequately      presented         in    the    materials        before

this court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                              3